Title: To James Madison from Marien Lamar, 14 May 1806 (Abstract)
From: Lamar, Marien
To: Madison, James


                    § From Marien Lamar. 14 May 1806, Madeira. “Herewith I have the honour to hand for your Inspection the accounts of Expences incurred for the maintainance of Distressed Seamen and Citizens of the United States in this Consulate from the 1st. April to 31st. December 1805; which I trust will meet your approbation. I have taken the liberty to draw upon you in favour of Mr. James Stevenson Junior for the Balance of the Accounts, at ten days Sight for Rls. 393.400; equal to $393.40 cents, which I trust will meet with the customary honour.”
                